Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance 
The previous notice of allowance incorrectly checked the box on the foreign priority claim.  There is none.  The current rule PTO 37 form is correct and acknowledges no foreign priority claim. Instead, there is a continuation with a PCT. 
Claims 1-2, 4-12, and 14-20 are allowed.  All rejections are withdrawn.  The amendments dated 4-25-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]   method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV 
and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;
determining, with aid of a processor, 
a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal, 
the plurality of instructions encoded in the locating marker including 
at least one of an instruction that instructs 
the UAV to adjust position of one or more payloads of the UAV, 
an instruction that instructs the UAV to rotate 
the one or more payloads of the UAV, or 
an instruction that instructs the UAV to swap between the one or 
more payloads of the UAV; and
controlling, with aid of the processor, 
the UAV to effect the sequence of actions according to 
a predetermined distance included in the plurality of instructions, 
the predetermined distance indicating 
a distance from the locating marker at which the UAV effects the sequence of actions”.
Gui discloses visual markers on a runway that can provide commands to the UAV including pitch and roll. 
Gui is silent as to a marker that can provide a command for swapping or adjusting a payload.  
Gui is silent as to “[a]   method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV 
and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;
determining, with aid of a processor, 
a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal, 
the plurality of instructions encoded in the locating marker including 
at least one of an instruction that instructs 
the UAV to adjust position of one or more payloads of the UAV, 
an instruction that instructs the UAV to rotate 
the one or more payloads of the UAV, or 
an instruction that instructs the UAV to swap between the one or 
more payloads of the UAV; and
controlling, with aid of the processor, 
the UAV to effect the sequence of actions according to 
a predetermined distance included in the plurality of instructions, 
the predetermined distance indicating 
a distance from the locating marker at which the UAV effects the sequence of actions”.

Yan teaches a landing characteristic pattern that shows a sequence. 
Yan is silent as to “[a]   method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV 
and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;
determining, with aid of a processor, 
a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal, 
the plurality of instructions encoded in the locating marker including 
at least one of an instruction that instructs 
the UAV to adjust position of one or more payloads of the UAV, 
an instruction that instructs the UAV to rotate 
the one or more payloads of the UAV, or 
an instruction that instructs the UAV to swap between the one or 
more payloads of the UAV; and
controlling, with aid of the processor, 
the UAV to effect the sequence of actions according to 
a predetermined distance included in the plurality of instructions, 
the predetermined distance indicating 
a distance from the locating marker at which the UAV effects the sequence of actions”.

	Ali teaches a wait time instruction for a robot. 
Ali is silent as to “[a]   method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV 
and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;
determining, with aid of a processor, 
a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal, 
the plurality of instructions encoded in the locating marker including 
at least one of an instruction that instructs 
the UAV to adjust position of one or more payloads of the UAV, 
an instruction that instructs the UAV to rotate 
the one or more payloads of the UAV, or 
an instruction that instructs the UAV to swap between the one or 
more payloads of the UAV; and
controlling, with aid of the processor, 
the UAV to effect the sequence of actions according to 
a predetermined distance included in the plurality of instructions, 
the predetermined distance indicating 
a distance from the locating marker at which the UAV effects the sequence of actions”.

Ganesh teaches a QR code that provides a landing sequence to deliver a package. 
Ganseh is silent as to “[a]   method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV 
and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;
determining, with aid of a processor, 
a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal, 
the plurality of instructions encoded in the locating marker including 
at least one of an instruction that instructs 
the UAV to adjust position of one or more payloads of the UAV, 
an instruction that instructs the UAV to rotate 
the one or more payloads of the UAV, or 
an instruction that instructs the UAV to swap between the one or 
more payloads of the UAV; and
controlling, with aid of the processor, 
the UAV to effect the sequence of actions according to 
a predetermined distance included in the plurality of instructions, 
the predetermined distance indicating 
a distance from the locating marker at which the UAV effects the sequence of actions”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668